In a proceeding instituted pursuant to section 1077-e of the Civil Practice Act, an order, dated October 3, 1939, was made granting respondents’ application to direct the owner to make available for inspection by the mortgagees and by the court, all records and data available as to the income and disbursements for the mortgaged premises herein, for the six-month period preceding September 1st, 1938, and granting other relief, pursuant to section 1077-e. From that order the owner appeals. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The order was contrary to law. (Matter of Mortgage Corp. v. Menan Realty Corp., 258 App. Div. 429.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.